NOTICE OF ALLOWABILITY
Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 04/07/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 9 is withdrawn because it contains the same limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vani Moodley on March 11, 2022.
The application has been amended as follows: 
in claim 9, on lines 2–3, delete “a monolithic flow control component which includes structures to direct the flow of the heat transfer fluid between an inlet and outlet;” and replace with --an absorber sub-assembly comprising:
a solar absorber; and
a monolithic foam construct defining a collector body adapted to direct a flow of a gaseous heat transfer fluid between an inlet and an outlet; wherein the monolithic foam construct comprises at least one fluidically functional element for directing flow within the collector body;--
in claim 20; on line 2, delete “one, two, and three” and replace with --two or three--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
March 11, 2022